UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2008 OR [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Issuer’s telephone number): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X] NO [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, ora smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [_] Accelerated filer [X] Non-accelerated filer [_] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] On April 4, 2008, 391,472,101 shares of common stock, par value $.00001 per share (the issuer’s only class of voting stock) were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of February 29, 2008 (unaudited) and May 31, 2007 3 Condensed consolidated Statements of Operations for the three and nine months ended February 29, 2008 and February 28, 2007 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the nine months ended February 29, 2008 and February 28, 2007 (unaudited) 5-6 Notes to condensed consolidated Financial Statements (unaudited) 7-23 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-34 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4. Controls and Procedures 34 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 35 ITEM 1A. Risk Factors 36 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3. Defaults Upon Senior Securities 37 ITEM 4. Submission of Matters to a Vote of Security Holders 37 ITEM 5. Other Information 37 ITEM 6. Exhibits 37-39 SIGNATURES 40 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets February 29, 2008 May 31, 2007 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 7,561,911 $ 21,605,428 Restricted cash and cash equivalents 50,805 102,346 Short term investments 15,622,108 4,349,314 Accounts receivable, net 397,974 352,390 Receivable from affiliated company 3,616 - Note receivable 50,000 - Inventory 315,955 46,361 Prepaid income taxes - 2,070,981 Deferred tax assets 1,454,524 2,439,975 Prepaid expenses and other current assets 184,934 431,840 Total current assets 25,641,827 31,398,635 Property and equipment, net 71,626 85,518 Other assets, net 8,190 8,190 Investment in affiliated company 2,198,932 2,883,969 Patents and trademarks, net of accumulated amortization of $617,436 and $607,657 35,882 38,317 Total assets $ 27,956,457 $ 34,414,629 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 334,967 $ 934,298 Accrued expenses and other 260,670 1,086,496 Income taxes payable 3,982,909 - Total current liabilities 4,578,546 2,020,794 Deferred tax liabilities 1,764,298 12,222,944 Total liabilities 6,342,844 14,243,738 Commitments and contingencies Minority Interest - - Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 500,000,000 shares authorized: 410,638,449 shares issued and 391,472,101 shares outstanding at February 29, 2008 and 406,668,661 shares issued and 393,201,134 shares outstanding at May 31, 2007 4,106 4,066 Additional paid-in capital 69,889,848 72,150,581 Accumulated deficit (36,405,342 ) (43,151,678 ) Common stock held in treasury, at cost – 19,166,348 shares and 13,467,527 shares at February 29, 2008 and May 31, 2007,respectively (11,874,999 ) ( 8,832,078 ) Total stockholders’ equity 21,613,613 20,170,891 $ 27,956,457 $ 34,414,629 See accompanying notes to unaudited condensed consolidated financial statements. 3 Patriot Scientific Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended February 29, 2008 February 28, 2007 February 29, 2008 February 28, 2007 Revenues: Product sales and other $ 801,284 $ 22,175 $ 2,268,484 $ 67,050 Cost of sales 345,084 - 852,958 - Gross profit 456,200 22,175 1,415,526 67,050 Operating expenses: Selling, general and administrative 1,364,077 1,445,857 5,308,631 5,914,803 Settlement and license expense 417,740 304,337 836,400 6,604,337 Total operating expenses 1,781,817 1,750,194 6,145,031 12,519,140 Operating loss (1,325,617 ) (1,728,019 ) (4,729,505 ) (12,452,090 ) Other income (expense): Interest and other income 318,284 191,437 1,093,876 499,335 Loss on sale of assets (2,242 ) - (3,511 ) (543 ) Interest expense - - (237 ) - Gain on sale of subsidiary interest - - 150,000 - Equity in earnings of affiliated company 11,696,265 11,656,603 15,981,763 30,401,594 Impairment of note receivable - (339,551 ) - (339,551 ) Total other income, net 12,012,307 11,508,489 17,221,891 30,560,835 Income before income taxes 10,686,690 9,780,470 12,492,386 18,108,745 Provision for income taxes 4,394,505 162,911 5,746,050 4,382,911 Net income $ 6,292,185 $ 9,617,559 $ 6,746,336 $ 13,725,834 Basic income per common share $ 0.02 $ 0.03 $ 0.02 $ 0.04 Diluted income per common share $ 0.02 $ 0.02 $ 0.02 $ 0.03 Weighted average number of common shares outstanding-basic 391,472,101 381,031,577 391,055,464 374,711,954 Weighted average number of common shares outstanding-diluted 395,666,621 410,747,949 396,382,070 416,327,140 See accompanying notes to unaudited condensed consolidated financial statements. 4 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended February 29, 2008 February 28, 2007 Operating activities: Net income $ 6,746,336 $ 13,725,834 Adjustments to reconcile net income to net cash used in operating activities: Amortization and depreciation 36,454 31,927 Expense related to extension of expiration date of stock options - 324 Non-cash compensation relating to issuance of stock options and vesting ofwarrants 407,652 2,359,035 Accrued interest income added to investments (959 ) (1,900 ) Equity in earnings of affiliated company (15,981,763 ) (30,401,594 ) Impairment of note receivable - 339,551 Loss on sale of assets 3,513 543 Value of stock issued in connection with legal settlement 100,000 - Deferred income taxes (9,473,195 ) 2,447,138 Gain on VIE sale of portion of subsidiary interest (150,000 ) - Reversal of tax effect of exercise of options (25,645 ) - Changes in operating assets and liabilities: Accounts receivable (45,584 ) (12,673 ) Receivable from affiliated company (3,616 ) - Inventory (269,594 ) - Prepaid and other assets 250,896 235,640 Prepaid income taxes 2,070,981 (1,081,627 ) Accounts payable and accrued expenses (1,425,157 ) (125,097 ) Accrued contested fee payable - (394,063 ) Accrued settlement fee payable - 3,000,000 Income taxes payable 3,982,909 - Net cash used in operating activities (13,776,772 ) (9,876,962 ) Investing activities: Proceeds from sales of short-term investments 6,800,159 7,441,664 Purchases of short-term investments (18,072,953 ) (7,537,777 ) Proceeds from sale of restricted investments 52,500 - Purchases of property and equipment (20,411 ) (5,828 ) Proceeds from sale of property and equipment 125 - Costs incurred for patents and trademarks (7,344 ) - Proceeds from VIE sale of portion of subsidiary interest 100,000 - Investment in affiliated company - (120,000 ) Issuance of note receivable - (589,551 ) Distributions from affiliated company 16,666,800 29,419,880 Net cash provided by investing activities 5,518,876 28,608,388 Financing activities: Proceeds from exercise of common stock warrants and options 18,200 114,000 Repurchase of warrants (2,760,900 ) - Repurchase of common stock for treasury (3,042,921 ) (7,441,664 ) Net cash used in financing activities (5,785,621 ) (7,327,664 ) Net increase (decrease) in cash and cash equivalents (14,043,517 ) 11,403,762 Cash and cash equivalents, beginning of period 21,605,428 3,984,240 Cash and cash equivalents, end of period $ 7,561,911 $ 15,388,002 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ 237 $ - Cash payments for income taxes $ 9,191,000 $ 3,017,400 5 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended February 29, 2008 February 28, 2007 Supplemental Disclosure ofNon-Cash Investing and Financing Activities: Cashless exercise of warrants $ 25 $ 225 Cashless exercise of stock options $ 10 $ - Note receivable issued in connection with VIE sale of portion of subsidiary interest $ 50,000 $ - Fair market value of assets received in collection of note receivable and subsequently contributed for preferred stock of affiliate $ - $ 250,000 See accompanying notes to unaudited condensed consolidated financial statements. 6 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Summary of Significant Accounting Policies The unaudited condensed consolidated financial statements of Patriot Scientific Corporation (the “Company”, “we”, “us” or “our”) presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Report on Form 10-K for our fiscal year ended May 31, 2007. In the opinion of management, the interim condensed consolidated financial statements reflect all adjustments of a normal recurring nature necessary for a fair presentation of the results for the interim periods presented.Operating results for the nine month period ended February 29, 2008 are not necessarily indicative of the results that may be expected for the year ending May 31, 2008. Basis of Consolidation The condensed consolidated statement of operations for the three and nine months ended February 28, 2007 includes our accounts and those of our inactive subsidiaries, Metacomp, Inc. and Plasma Scientific Corporation. The condensed consolidated balance sheet at May 31, 2007 and the condensed consolidated financial statements as of and for the three and nine months ended February 29, 2008 include our accounts, those of our majority owned subsidiaries that are not considered variable interest entities (“VIE”s) and all VIEs for which we are the primary beneficiary. All significant intercompany accounts and transactions have been eliminated. Consolidation of Affiliate In January 2003, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation 46, Consolidation of Variable Interest
